Citation Nr: 0723482	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  07-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to October 
1964 and from May 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.

2.  The veteran's diagnosed psychiatric disorders (anxiety 
disorder, adjustment disorder, dysthymia) first manifested 
many years after his separation from service and are 
unrelated to his period of service or to any incident 
therein. 


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
stresses of active service.    

The veteran's service personnel records list his military 
occupational specialty as construction worker, and show that 
he received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  These awards 
indicate service but do not denote combat.  The veteran 
served in Vietnam from November 1968 to June 1969.  His 
service personnel records also show that the veteran served 
as a combat engineer from November 1968 to June 1969 and as a 
combat demolitions specialist from June 1969 to October 1969.  
Although the veteran alleges that he participated in combat, 
the evidence of record does not show that he actually engaged 
in combat or was a prisoner of war.  As the veteran does not 
have a confirmed history of engaging in combat with the enemy 
during service, his alleged stressors must be verified.  An 
April 2006 letter from the Veterans Service Center Joint 
Services Records Research Center (JSRRC) Coordinator reported 
that the information required to corroborate stressors 
associated with the veteran's PTSD claim was insufficient to 
send to the agencies in charge of performing such searches.  
The JSRRC Coordinator also stated that the veteran had not 
responded to two letters requesting further information 
regarding his PTSD stressors, and thus, there was no evidence 
to support establishing a stressor for PTSD.  

The veteran's service medical records are negative for any 
treatment of psychiatric disorders, including PTSD, during 
service.  His May 1968 entrance examination found him to be 
qualified for enlistment with no psychiatric abnormalities, 
and no psychiatric disorders were found at his October 1969 
separation examination.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection of his psychiatric disorder.  38 C.F.R. § 
3.303(b).   

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is a June 2004 private 
medical report where the veteran was hospitalized for 
unstable angina.  On discharge, the veteran was diagnosed 
with coronary artery disease with unsuccessful percutaneous 
transluminal coronary angioplasty, chronic obstructive 
pulmonary disease (COPD), hypertension, and anxiety.  In an 
October 2004 private medical report, the veteran was admitted 
to the hospital for chest pain and subsequently experienced 
nausea and vomiting.  His discharge diagnoses were chest 
pain, rule out myocardial infarction, unstable angina, COPD, 
hypertension, coronary artery disease, anxiety disorder, and 
chronic back pain.  

According to a December 2004 VA outpatient treatment record, 
the veteran reported that he was stationed in Dau Tieng in 
Vietnam.  He stated that his military occupational specialty 
was demolitions and that he did perimeter patrols and mine 
sweeps while attached to the First Cavalry Division.  He 
further reported that there were rocket and mortar attacks 
into the compound and ground attacks for three to four 
months.  He stated that he began drinking the first day after 
discharge and was in detoxification many times before 
stopping drinking completely in September 1996.  He also 
reported open heart surgery in 2000 and suffering four heart 
attacks since June 2004.  He complained of memory deficits 
and being unable to recall any incidents of Vietnam.  The 
diagnosis was a mood disorder due to medical condition, and 
the physician noted that the veteran was not experiencing any 
symptoms related to PTSD.  

A February 2005 VA outpatient treatment record indicates that 
the veteran felt relaxed and stress-free.  He stated that he 
perceived he was living every day to the fullest but was 
limited by his medical problems.  He reported having few 
nightmares since he stopped drinking alcohol and felt that he 
needed to attempt to recall memories of his military service 
but could not.  He was not experiencing intrusive thoughts, 
nightmares, or isolation.  The physician found that the 
veteran did not meet the criteria for PTSD and diagnosed him 
with adjustment due to medical disorder.  

In a February 2005 mental status evaluation for the Social 
Security Disability Adjudication Section, the veteran 
complained of sleep disturbance and experiencing nightmares 
for the previous few years since his heart began giving him 
problems.  He reported being advised to avoid watching 
television because violence or anything war-related triggered 
flashbacks for him.  Examination revealed that the veteran 
was dressed appropriately with good hygiene.  He established 
and maintained good rapport and displayed no speech or 
behavioral abnormalities.  There were no motor tics, 
psychomotor excitement, or psychomotor retardation.  His mood 
was depressed and his affect was mood congruent.  He had 
normal eye contact, posture, and ability to communicate.  He 
reported no perceptual abnormalities, auditory or visual 
hallucinations, or delusional material.  He reported 
flashbacks which appeared to be simple reminiscences about 
his time in Vietnam.  His thought processes were normal, 
logical, and coherent with no severe thinking impairments.  
He denied suicidal or homicidal ideation and was oriented to 
time, place, person, and situation.  His memory was intact 
and had good insight and judgment.  The veteran reported 
long-term dependence on alcohol and amphetamines as well as 
marijuana abuse.  He complained of disturbed sleep patterns 
and excessive crying.  His wife described him as hateful and 
jumpy.  The veteran was diagnosed with depressive disorder, 
not otherwise specified, secondary to a medical condition and 
alcohol dependence in sustained full remission.  

A March 2005 VA outpatient treatment record reveals that the 
veteran was continuing to experience depression.  His wife 
reported that he carried a gun during the first years when he 
abused alcohol.  She stated that he built a foxhole under the 
house with a little door over it and shot his son's finger 
when he opened the door one time.  She further reported that 
the veteran went into his daughter's bedroom with a gun when 
he was drunk one night.  The veteran did not recall any of 
these incidents.  He reported memories of injured soldiers 
calling out to the medic and saying, "I don't want to die.  
I don't want to die."  He also reported a nightmare where 
two soldiers had gotten drunk, slept outside the hutch, and 
had their throats slit in the morning.  The clinical 
psychologist diagnosed alcohol abuse/dependence in remission 
and PTSD.  

According to an April 2005 VA outpatient treatment record, 
the veteran complained of having trouble sleeping and his 
mood being down since his last heart attack and having to 
stop working.  He also complained of having a reduced 
appetite.  He reported having some vague memories and dreams 
of war during the Vietnam era.  The physician noted that 
there appeared to have been some cognitive decline.  
Examination showed the veteran as having dressed 
appropriately and being cooperative.  He made no eye contact.  
His affect was dull and blunt.  His mood had been down but he 
denied suicidal ideation.  His speech was goal-directed and 
his thought process was logical.  He had no hallucinations or 
delusions and was oriented to person, place, time, and 
situation.  He remembered one of three objects in five 
minutes, and his concentration was decreased.  The diagnoses 
were alcohol dependency in remission, history of 
benzodiazepine abuse, adjustment reaction with depressed 
mood, rule out major depression, severe coronary artery 
disease, and some cognitive decline.  

A July 2005 VA outpatient treatment record indicates that the 
veteran's mood and sleep had improved with use of the 
medication.  The veteran reported having one drunk spell 
since his last medical visit but that he had gotten it under 
control and was not currently drinking.  He stated he had 
fewer crying spells.  The physician noted the veteran's 
physical well-being and that he tended to wander in 
ruminations about war and Vietnam.  The veteran had casual 
but neat attire and made eye contact.  His affect was blunt.  
His mood was less depressed and there was no suicidal 
thinking.  His speech was productive and goal-directed and 
his thought process was logical.  He had no perceptual 
abnormalities or abnormal psychomotor activity.  His recent 
memory was not good, but he was oriented to person, place, 
time, and situation.  The physician diagnosed him with 
alcohol dependency in partial remission and improving 
depression not otherwise specified.  

According to an August 2005 VA outpatient treatment record, 
the veteran had recently received medication for his nerves.  
He reported that his days were very vegetative and that he 
was limited in his physical activity due to back problems, 
emphysema, and other medical issues.  He stated that he had 
returned to drinking.  The physician cautioned the veteran 
about watching any news relating to Iraq on television, and 
the diagnosis was rule out PTSD.  The veteran began treatment 
with a VA addiction therapist for his alcohol dependence a 
few days later.  The veteran underwent a psychiatric review a 
few weeks later with a private physician.  The psychiatric 
diagnoses were depressive disorder not otherwise specified 
and alcohol dependence in remission.  The impairments were 
found to be not severe.  

In a March 2006 VA outpatient treatment record, it is noted 
that the veteran requested a refill of medication.  His wife 
reported that he had been more down and irritable since he 
ran out of his antidepressant medication, but she also 
confirmed that he had not been drinking any alcohol.  The 
veteran was found to be alert and oriented.  His mood was 
mildly dysphoric without any suicidal or psychotic signs.  

Finally, a VA psychiatric examination was accomplished in 
March 2007, the report of which indicates that the veteran 
complained of feeling depressed for a long time and had 
decreased sleep, energy, and interests.  It was noted in the 
report that the psychiatrist reviewed the veteran's claims 
file.  It was noted that the veteran's appetite was fine, and 
that he reported crying often and feeling hopeless and 
worthless.  He stated that he had occasional dreams about 
Vietnam, but he did not have any flashbacks or intrusive 
thoughts and did not have any problem recalling any of the 
traumatic events.  He did not have a restricted affect or any 
avoidant behavior, such as watching war movies or going to 
places or talking about things related to combat.  When asked 
about his future, he stated that he knew that death was 
coming and was okay with that.  He reported having some 
problem with concentration but did not have any anger 
problems, hypervigilance, or increase in startle response.  

Examination revealed casual dress and fair personal hygiene.  
The veteran made good eye contact and was mostly pleasant 
during the interview.  His mood was better and his affect 
pleasant.  His speech had a normal rate and tone.  His 
thought process was logical, and there was no loosening of 
association or flight of ideas.  There were no 
hallucinations, delusions, paranoia, or suicidal or homicidal 
ideation.  He was oriented to person, place, and time.  His 
memory was intact, and he had fair insight and judgment.  The 
examiner diagnosed the veteran with dysthymia and found that 
he did not meet the DSM-IV criteria for PTSD.  He stated that 
the veteran's stressors were related to dealing with chronic 
medical problems and that his dysthymia was not related to 
combat in service.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
   
The Board is inclined to place less probative value on the 
March 2005 VA outpatient treatment record which reflects that 
the veteran carried a diagnosis of PTSD.  Indeed, this was 
the only time the disorder was diagnosed, it does not appear 
that the clinical psychologist had the benefit of reviewing 
the claims folder, and this examiner did not provide any 
details as to why a diagnosis of PTSD 
+6was supported.  In other words, the Board finds that the 
opinion is not supported by adequate rationale, and no 
explanation was given as to the link between the PTSD 
diagnosis and any in-service stressors.  If the examiner does 
not provide a rationale for the opinion, this weighs against 
the probative value of the opinion.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  

On the other hand, the Board assigns greater weight to the 
March 2007 VA examination, and notes again that the veteran's 
claims file was reviewed in detail and a comprehensive 
psychiatric examination was performed (apparently for the 
first time).  In forming his opinion, the psychiatrist 
acknowledged that the veteran did not meet the DSM-IV 
criteria for PTSD.  The Board accordingly finds the March 
2007 VA medical opinion to be the most probative as to 
whether the veteran has a current confirmed PTSD diagnosis 
because the examiner at the March 2007 examination based the 
opinion on a thorough review of the evidence in the veteran's 
file and records in addition to a detailed medical 
examination.  

With regard to the veteran's claim for service connection for 
PTSD, the first requirement for any service connection claim 
is evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the Board finds no 
evidence of a current disability, such that the claim must be 
denied.  Specifically, the veteran's service medical records 
reflect no diagnosis of PTSD, and the post-service evidence 
tends to indicate that a diagnosis of PTSD pursuant to DSM-IV 
is not warranted.  A December 2004 VA medical report found 
that the veteran was not experiencing any PTSD symptoms.  A 
February 2005 VA medical report found that the veteran did 
not have the symptoms of PTSD, and an August 2005 VA medical 
report found that he had rule out PTSD.  Finally, a March 
2007 VA examination expressly noted that the veteran did not 
meet the DSM-IV criteria for PTSD.  Thus, absent evidence of 
a current diagnosis of PTSD pursuant to DSM-IV, service 
connection for post-traumatic stress disorder must be denied.  

With regard to whether the veteran is entitled to service 
connection for the anxiety disorder, adjustment disorder, and 
dysthymia with which he has been diagnosed, the Board finds 
that he is not.  

There is no evidence of record that demonstrates that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, and thus 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309 (2006).

The first post-service clinical evidence of symptoms of an 
acquired psychiatric disorder is not dated until June 2004, 
approximately 35 years after the veteran's separation from 
service.  In view of the lengthy period without treatment for 
this disorder, there is no evidence of a continuity of 
treatment, and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1332; Rabideau, 
2 Vet. App. at 143.  In this case, the Board finds that the 
evidence is against a finding of a nexus between military 
service and the veteran's current psychiatric disorders.  In 
addition, psychosis was not diagnosed within one year of 
separation, so presumptive service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  

The Board has considered the veteran's claims that he has a 
psychiatric disorder, to include PTSD, related to his 
service.  However, as a layperson, he is not competent to 
give medical opinions on diagnosis, causation, or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005 and March 2006 
and a rating decision in May 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


